
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Ellison submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Global Marshall Plan holds the potential to demonstrate
		  the commitment of the United States to peace and prosperity through poverty
		  reduction in the United States and abroad.
	
	
		Whereas after World War II, the United States established
			 a program to provide for the reconstruction of Europe, named after General
			 George C. Marshall and commonly referred to as the Marshall
			 Plan;
		Whereas by providing assistance to Europe through the
			 Marshall Plan, the United States recognized the direct link between economic
			 growth and political stability;
		Whereas in 1948, United States financial support of the
			 Marshall Plan represented a generous 13 percent of the Federal budget;
		Whereas the Marshall Plan made possible new measures of
			 international cooperation by promoting European economic integration which has
			 enhanced the security, freedom, and prosperity of the United States and the
			 world;
		Whereas the United States established foreign assistance
			 programs, as prescribed by the Foreign Assistance Act of 1961, with a goal of
			 the encouragement and sustained support of the people of developing
			 countries in their efforts to acquire the knowledge and resources essential to
			 development and to build the economic, political, and social institutions which
			 will improve the quality of their lives;
		Whereas, in announcing the Millennium Challenge Account on
			 March 15, 2002, President George W. Bush stated The advance of
			 development is a central commitment of American foreign policy. As a nation
			 founded on the dignity and value of every life, America's heart breaks because
			 of the suffering and senseless death we see in our world. We work for
			 prosperity and opportunity because they're right. It's the right thing to
			 do.;
		Whereas the World Bank reports that more than
			 1,400,000,000 people worldwide live on less than $1.25 per day, and another
			 1,600,000,000 people struggle to survive on less than $2 per day;
		Whereas the United States has one of the highest levels of
			 poverty among industrialized countries;
		Whereas the United States should also work towards
			 improving the life of its own poorest population, as over 14 percent live below
			 the Federal poverty level;
		Whereas over 16,000,000 people in the United States live
			 in extreme poverty and almost 21 percent of all children living in the United
			 States live in poverty;
		Whereas there are more than 43,000,000 persons living on
			 incomes less than the Federal Poverty Level, including nearly 10,000,000
			 African-American persons, nearly 2,000,000 Asian persons, and over 12,000,000
			 Hispanic persons;
		Whereas, at the United Nations Millennium Summit in 2000,
			 the United States joined more than 180 countries in committing to work toward
			 the United Nations Millennium Development Goals to improve life for the world's
			 poorest people by 2015;
		Whereas more than halfway to the 2015 deadline to achieve
			 the Millennium Development Goals, major advances in the fight against poverty
			 and hunger have begun to slow or even reverse as a result of the global
			 economic and food crises, a progress report by the United Nations has
			 found;
		Whereas empowering people in the United States and abroad
			 to support themselves will provide a solid foundation for global economic
			 recovery;
		Whereas the economic gap between the rich and the poor is
			 even greater today than it was following World War II, when the United States
			 Congress deemed the Marshall Plan essential to the security of the United
			 States;
		Whereas reducing poverty may assist in warding off harsh
			 conditions that extremists may exploit to rally support for political
			 violence;
		Whereas United States citizens and nongovernmental
			 organizations have proposed a new Global Marshall Plan including—
			(1)providing
			 increased funding to eliminate poverty, homelessness, hunger, inadequate
			 education, and health care domestically and globally in addition to restoring
			 the global environment;
			(2)revising existing
			 trade and other agreements in which the United States is currently involved so
			 that such agreements favor improving the lives of the poor around the world,
			 and approaching future agreements with like intent; and
			(3)providing training
			 to children and adults worldwide in techniques of nonviolent communication,
			 diversity, environmental sustainability, family and parental support, stress
			 reduction, emergency health techniques, diet and exercise, and caring for
			 others who are in need of help; and
			Whereas a Global Marshall Plan, embracing a strategy of
			 generosity, would reaffirm the United States commitment to ending global and
			 United States poverty: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the elimination of poverty and hunger
			 should remain key foreign and domestic policy goals for the United
			 States;
			(2)a
			 Global Marshall Plan holds the potential to transform development assistance in
			 a manner that would significantly reduce poverty; and
			(3)the President
			 should implement a Global Marshall Plan to increase United States assistance
			 towards the elimination of poverty.
			
